 

EXHIBIT 10.4 [waglogosmall.jpg]
March 22, 2011
 
Steve Hare
 
Via Hand Delivery
 
Dear Steve:
 
Re: Award Agreement
 
Wendy's/Arby's Group, Inc. (“WAG” or the “Company”) is reviewing strategic
alternatives for the Arby's brand, including a possible sale. If Arby's is sold,
the headquarters for the remaining Company would be based in Ohio. In that case,
your position would relocate to Ohio. Requiring you to move to Ohio without your
consent is a “triggering event,” as defined in the December 18, 2008 letter
agreement entered into by you and WAG. In addition, the sale of Arby's may
result in a material reduction of your responsibilities under the December 18,
2008 letter agreement, which would also be a triggering event. In order to
obtain your consent to the foregoing and to prevent a triggering event under the
December 18, 2008 letter agreement, the Company is willing to provide you the
following consideration, subject to the terms and conditions described in this
letter.
 
Within 30 days following the closing of a sale of Arby's, provided you elect to
move to Ohio, you would receive a lump sum payment of $750,000, subject to
applicable taxes. If you voluntarily terminate your employment within three
years of receiving this cash award or if your employment is terminated with or
without cause (as that term is defined in the December 18, 2008 letter agreement
between you and the Company) by the Company within three years of receiving the
cash award, you would be required to pay back the amount of the award net of
taxes on a prorated 36 month basis. The prorated repayment amount will be
computed by multiplying $750,000 net of taxes by a fraction, the numerator of
which is the number of whole fiscal months remaining between your termination
date and the three year anniversary of your receipt of the cash award, and the
denominator of which is 36. If the Company does not renew your employment under
the December 18, 2008 letter agreement or you remain employed by the Company for
three years after receiving the cash award, you would not have to pay back any
of the cash award.
 
Within 30 days following the closing of a sale of Arby's, provided you elect to
move to Ohio, you will be awarded restricted stock with a value of $750,000 on
the day of the award. The restricted stock will vest three years after it is
awarded (the “Stated Vesting Date”). The restricted stock will not vest if you
voluntarily terminate employment or you are terminated with cause (as that term
is defined in the December 18, 2008 letter agreement between you and the
Company) prior to the Stated Vesting Date. However, if your employment is
terminated without cause by the Company prior to the Stated Vesting Date, the
restricted stock will vest on a prorated 36 month basis. The prorated number of
shares that will vest will be computed by multiplying the number of restricted
shares awarded by a fraction, the numerator of which is the number of whole or
partial fiscal months from the date of the award to your termination date and
the denominator of which is 36, rounded to the nearest whole share. If the
Company does not renew your employment under the December 18, 2008 letter
agreement, all of the restricted stock would vest on your last day of employment
if earlier than the Stated Vesting Date. The restricted stock will also be
subject to the terms and conditions of the stock award agreement.
 
The Company will also provide for your relocation from your home in Atlanta, per
the Company relocation policy, as well as a $130,000 moving bonus payable 30
days following the closing of a sale of Arby's. If you voluntarily terminate
your employment or are terminated with cause within twelve months of starting

 

--------------------------------------------------------------------------------

 

the relocation process, per the policy, you will be required to pay back
benefits, net of taxes, you received under the policy.
 
If the WAG Board of Directors approves a sale of Arby's and if such sale closes,
then you would receive a cash deal success bonus of $100,000 plus 0.15% of the
consideration received by WAG (including cash, stock or other securities at fair
market value received by WAG), which shall be paid to you no later than 30 days
after closing. Consideration excludes all liabilities of Arby's or its
affiliates assumed by the buyer. For purposes of the Agreement, “sale of Arby's”
means the sale of a greater than 75% interest in Arby's, either through a stock
sale or an asset sale, to an unrelated third party, provided that the Company
ceases to have a controlling interest in the Arby's business in connection with
such sale.
 
If Arby's is not sold you will not be required to relocate to Ohio and no
benefit payments or equity will be payable or granted hereunder. In addition,
you must be employed by the Company at the time that a sale of Arby's closes to
be entitled to any of the benefit payments and equity grants otherwise payable
hereunder. If the Arby's sale does not occur before June 30, 2012, then this
letter agreement will become null and void, and neither you nor the Company will
have any further rights or obligations under this agreement.
 
The payment of any amounts under this Agreement is conditioned upon and subject
to your execution, on or after the closing of the sale of Arby's, of a release,
which release has become effective and non-revocable no later than fifty-two
(52) days following the closing of the sale of Arby's. The cash award,
restricted stock award, moving bonus and deal success bonus under this Agreement
will be made at the time otherwise provided for in this Agreement or not later
than five (5) business days after such release has become effective and
non-revocable, if later.
 
In exchange for the consideration described above, you consent to a relocation
to Ohio if Arby's is sold and you will begin working full time in Ohio at the
Company's request. You also hereby agree that you will not assert that a
triggering event has occurred under the December 18, 2008 letter agreement due
to you being required to relocate to Ohio or due to the sale of Arby's, which
may result in a material reduction of your responsibilities. No terms or
conditions of the December 18, 2008 letter agreement will change and both
parties hereby acknowledge that the December 18, 2008 letter agreement remains
in full force and effect. None of the payments made under this retention
agreement will be used to calculate or offset any of the payments due, or that
otherwise may become due (e.g. will not be used to calculate any severance that
may be due) under the December 18, 2008 letter agreement, nor will they be taken
into account in determining the amount of any other Company provided benefit.
 
This Agreement may only be modified, amended, suspended or terminated by a
written instrument executed by both parties. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof. This Agreement shall
not constitute a guarantee of continued employment.
 
Sincerely,
 
/s/ Roland Smith
 
Roland Smith
President and Chief Executive Officer
Wendy's/Arby's Group, Inc.
 
Acknowledged and agreed to:
 
Date:
 
 
 
/s/ Steve Hare
 
March 27, 2011
Steve Hare
 
 

Please maintain a copy for your records.

 